DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barbs in claim 54, and cam screws in claim 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 54 – 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/I.17, the recitation of “wherein the wire frame remains in position” makes the claim unclear and vague for not specifying what is the “position” referred thereto in the claim, if the Applicant regards the position as the “patient’s mandible” that will invoke a rejection under 101 for considering a human part a positive recitation of the claim, and if the Applicant regards 
For the sake of examination, the preceding limitation is interpreted as referring to that the wire frame is capable of remaining implanted into patient’s mandible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 54 and 56 – 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swords et al. (US Pub. 2010/0215718 A1) in view Eisermann et al. (US Pub. 2002/0123750 A1), and further in view of Lechmann et al. (US Pub. 2011/0190904 A1).
Claims 1 – 3, Swords discloses a mandibular implant [abstract, ¶51 and Figs. 1 – 8] comprising:  
a wire frame including a plurality of spaced-apart wires [¶55 and claim 8, multiple layers of metal mesh or metal wires are sintered together to make the porous bone graft material containment structures, i.e. 70]; 
a plurality of connection points at a plurality of ends of the spaced-apart wires for securing the wire frame adjacent to a bone graft site in the mandible of a patient [¶34 and ¶69, wherein portions of the wires forming the mesh, defining ends, have or configured for receiving means i.e. tacks, staples, …, defining connection points, configured for securing the mesh to corresponding structure]; and  
fixation hardware [82] positioned adjacent to and partially overlapping the wire frame [Fig. 8], and the fixation hardware removable from the patient's mandible [¶78 and ¶117], and 

Swords does not explicitly disclose wherein the biocompatible material being superelatic NiTi capable of carrying a load in a particular direction to generate a pre-established stress-strain trajectory for the patient's mandible.
Eisermann teaches an analogous implant [abstract] comprising a metal mesh material being a biocompatible superelastic material being nickel titanium shape memory [¶8 - ¶10] to provide an implant having a suitable tensile strength and which is not subject to substantial creep deformation or in vitro degradation [¶8 - ¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Swords and Eisermann, and construct the wire frame of Swords from superelastic porous NiTi in view of Eisermann. One would have been motivated to do so in order to provide an implant having a suitable tensile strength and which is not subject to substantial creep deformation or in vitro degradation [Eisermann, ¶8 - ¶9].
The combination of Swords and Eisermann discloses the preceding limitations, except for explicitly disclosing wherein the plurality of spaced-apart wires are stiffness-matched to the patient's mandible prior to implantation to decrease or avoid stress shielding of the bone resulting from the fixation hardware or to decrease or avoid failure of the bone graft due to stress concentration in the bone graft.
Lechmann teaches an analogous multilayered bone joining implant [abstract] which can be softened or stiffened in specific areas, by varying materials, cross-sections, openings and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to construct the wire frame of the combination of Swords and Eisermann having a desired stiffness to match that of the bone in view of Lechmann. One would have been motivated to do so in order to provide an implant capable of providing a desired stiffness and stability to the fractured bone, since it has been found that low stiffness may result in an inability of the fracture to heal due to excessive movement at the fracture or implant breakage, and high stiffness creates a risk of bone resorption as excessive load is transferred from the bone joining implant and away from the bone [Lechmann, ¶3 - ¶8].
Claim 54, the combination of Swords, Eisermann and Lechmann discloses the limitations of claim 1, as above, and further, Swords discloses wherein the connection points are barbs [¶34 and ¶69, tacks, staples ... being defined at portions of the wires defining ends].  
Claims 56 – 58, Swords discloses an implant [abstract, ¶51 and Figs. 1 – 8] comprising: 
a wire frame including a plurality of spaced-apart wires [¶55 and claim 8, multiple layers of metal mesh or metal wires are sintered together to make the porous bone graft material containment structures, i.e. 70]; 
a plurality of connection points at a plurality of ends of the spaced-apart wires for securing the wire frame adjacent to a bone fracture of a patient [¶34 and ¶69, wherein portions of the wires forming the mesh, defining ends, have or configured for receiving means i.e. tacks, staples, …, defining connection points, configured for securing the mesh to corresponding structure]; and 
wherein the wire frame comprises a biocompatible material [¶64, the material being inherently stiff enough and sufficiently flexible, and ¶55, biocompatible metal, i.e. titanium, sintered to make the porous structure].  
Swords does not explicitly disclose wherein the biocompatible material being superelatic NiTi capable of carrying a load in a particular direction to generate a pre-established stress-strain trajectory for the patient's mandible.
Eisermann teaches an analogous implant [abstract] comprising a metal mesh material being a biocompatible superelastic material being nickel titanium shape memory [¶8 - ¶10] to provide an implant having a suitable tensile strength and which is not subject to substantial creep deformation or in vitro degradation [¶8 - ¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Swords and Eisermann, and construct the wire frame of Swords from superelastic porous NiTi in view of Eisermann. One would have been motivated to do so in order to provide an implant having a suitable tensile strength and which is not subject to substantial creep deformation or in vitro degradation [Eisermann, ¶8 - ¶9].
The combination of Swords and Eisermann discloses the preceding limitations, except for explicitly disclosing wherein the plurality of spaced-apart wires are stiffness-matched to the patient's mandible prior to implantation to decrease or avoid stress shielding of the bone resulting from the fixation hardware or to decrease or avoid failure of the bone graft due to stress concentration in the bone graft.
Lechmann teaches an analogous multilayered bone joining implant [abstract] which can be softened or stiffened in specific areas, by varying materials, cross-sections, openings and other features, to match the biological or anatomical features of a bone and provide a specific stiffness and stability to the fracture [¶7 - ¶8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to construct the wire frame of the combination of Swords and Eisermann having a desired stiffness to match that of the bone in view of Lechmann. One would .
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swords et al. (US Pub. 2010/0215718 A1) in view Eisermann et al. (US Pub. 2002/0123750 A1), and further in view of Lechmann et al. (US Pub. 2011/0190904 A1), as above, and further, in view of Leuenberger et al. (US Pub. 2010/0305569 A1). 
Claim 55, the combination of Swords, Eisermann and Lechmann discloses the limitations of claim 1, as above, except for disclosing wherein the fixation hardware includes a plurality of plates connected together with releasable CAM screws.  
Leuenberger teaches an analogous fixation hardware [abstract, Figs.1 – 4] including a plurality of plates [102/104] connected together with releasable CAM screws [i.e. ¶41, wherein actuation of screws 108 secures the links 104 to each other through connectors 106].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Swords, Eisermann, Lechmann and Leuenberger, and substitute the fixation hardware of Leuenberger for that of the combination of Swords, Eisermann and Lechmann. One would have been motivated to do so in order to provide a bone fixation implant formed of rigid material, and that is easy to install and customize for decreasing the length of time the patient is in surgery.
Claims 1 – 3 and 56 – 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US Pat. 5380328) in view Eisermann et al. (US Pub. 2002/0123750 A1), and further in view of Lechmann et al. (US Pub. 2011/0190904 A1).
Claims 1 – 3 and 56 – 58, Morgan discloses a mandibular implant [abstract, col.1/II.50-68] comprising:  
a wire frame including a plurality of spaced-apart wires [Figs. 3 or 6 – 7, i.e. wherein the wire frame 20 has a plurality of spaced apart wires forming plurality of squares]; 
a plurality of connection points at a plurality of ends of the spaced-apart wires for securing the wire frame adjacent to a bone graft site in the mandible of a patient [22c and/or 24c, plurality of affixation areas capable of receiving screws therethrough]; and  
fixation hardware [screws to be received through the wire frame] positioned adjacent to and partially overlapping the wire frame [Col.6/I.59 – Col.7/I.17], and the fixation hardware capable of being removed from the patient's mandible [being separable from the wire frame], and 
wherein the wire frame comprises a porous biocompatible material [i.e. Fig.3, wherein the wire frame defines a plurality of openings therethrough], and wherein the wire frame is capable of remaining in position after removal of the fixation hardware [being implantable device].   
Morgan does not explicitly disclose wherein the biocompatible material being superelatic NiTi capable of carrying a load in a particular direction to generate a pre-established stress-strain trajectory for the patient's mandible.
Eisermann teaches an analogous implant [abstract] comprising a metal mesh material being a biocompatible superelastic material being nickel titanium shape memory [¶8 - ¶10] to provide an implant having a suitable tensile strength and which is not subject to substantial creep deformation or in vitro degradation [¶8 - ¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Morgan and Eisermann, and construct the wire frame of Morgan from superelastic porous NiTi in view of Eisermann. One would have 
The combination of Morgan and Eisermann discloses the preceding limitations, except for explicitly disclosing wherein the plurality of spaced-apart wires are stiffness-matched to the patient's mandible prior to implantation to decrease or avoid stress shielding of the bone resulting from the fixation hardware or to decrease or avoid failure of the bone graft due to stress concentration in the bone graft.
Lechmann teaches an analogous multilayered bone joining implant [abstract] which can be softened or stiffened in specific areas, by varying materials, cross-sections, openings and other features, to match the biological or anatomical features of a bone and provide a specific stiffness and stability to the fracture [¶7 - ¶8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to construct the wire frame of the combination of Morgan and Eisermann having a desired stiffness to match that of the bone in view of Lechmann. One would have been motivated to do so in order to provide an implant capable of providing a desired stiffness and stability to the fractured bone, since it has been found that low stiffness may result in an inability of the fracture to heal due to excessive movement at the fracture or implant breakage, and high stiffness creates a risk of bone resorption as excessive load is transferred from the bone joining implant and away from the bone [Lechmann, ¶3 - ¶8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775